DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on February 24, 2022 were received and fully considered. Claim 1 was amended. Claims 21-24 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7, 9, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US PG Pub. No. 2020/0008756 A1) (hereinafter “Nishiyama”), Chou et al. (US PG Pub. No. 2011/0259081 A1) (hereinafter “Chou”), and Lundy (US PG Pub. No. 2013/0328697 A1).

Nishiyama and Chou were cited in the previous office action.

	However, Nishiyama’s embodiments as depicted in Figs. 7-8 do not explicitly teach a gas chromatography column configured to separate mixtures of the volatile organic compounds into their constituent chemicals; wherein the separator is contained within the wearable device.
Chou teaches a gas chromatography column configured to separate mixtures of the volatile organic compounds into their constituent chemicals (par.0107 “miniaturized 
Lundy teaches the separator is contained within the wearable device (par.0043 “the overall size of gas chromatograph (“GC”) sensor devices is reduced to on the order of the size of a smartphone, or smaller, in order that they may be easily worn by HAZMAT early-responder personnel, firefighters, military personnel, airport employees, government employees, etc. or be installed on robots. The reduced size also offers the advantage of the capability of being hidden better for surveillance purposes. While maintaining the small size, the number of critical conditions, gases, compounds, and rays which can be sensed/detected has increased from the conventional 3 to 10 for a small size gas chromatograph sensor device to on the order of 100 compounds or more simultaneously”).
Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Nishiyama to incorporate a miniaturized gas chromatography column in order to separate volatile organic compounds into their constituent chemicals, as evidence by Chou. Furthermore, PHOSITA would have had added motivation to combine these references since Nishiyama discloses analyzing biogases with a gas chromatography-mass spectrometer and obtaining mass spectrum data of the biogases (see par.0056). Also, both Nishiyama and Chou pertain to the same narrow field of endeavor (health monitoring device that analyzes VOCs), thereby providing additional motivation for PHOSITA to combine these teachings to arrive at the claimed invention. Additionally, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Nishiyama and Chou’s micro GC such that the micro GC is contained within Nishiyama’s wearable device in order that they may be easily worn by HAZMAT early-responder personnel, firefighters, military personnel, airport employees, government employees, etc. or be installed on robots; The reduced size also offers the advantage of the capability of being hidden better for surveillance purposes. While maintaining the small size, the number of critical conditions, gases, compounds, and rays which can be sensed/detected has increased from the conventional 3 to 10 for a small size gas chromatograph sensor device to on the order of 100 compounds or more simultaneously, as evidence by Lundy (see par.0043). Examiner also cites additional references at the end of this office action, which show other examples of wearable gas chromatograph sensors. 
With respect to claim 2, Nishiyama teaches the collector further comprises a heater comprising a heating element, the heating element configured to emit a thermal pulse to desorb the volatile organic compounds from the collector material (par.0110 “a heater may be provided to desorb the biogas absorbed in the absorbent from the absorbent”). 
With respect to claim 4, Nishiyama a chemically-selective film, wherein the mixtures of the volatile organic compounds are configured elute from the collector and to diffuse into and out of the chemically-selective film to separate the mixtures into their constituent chemicals (gases diffuse into and out of surfaces of electrodes 201a and 201b; see par.0119). 
With respect to claim 7, Nishiyama teaches the detector is an ion mobility spectrometer detector configured to create ionized chemicals from the constituent chemicals (par.0107+); the ionized chemicals are configured to travel through a drift 
	With respect to claim 9, Nishiyama teaches a biomarker sensor configured to detect a biomarker of the user (sensor 3 detects a determination result, e.g. degree of stress, as indicated in Figs. 13 and 16).
	With respect to claim 21, Nishiyama teaches a display configured to display information related to at least one of the specific volatile organic compounds indicative of the health condition (display unit 23 in Fig. 11). Although Nishiyama’s display is not contained within the wearable device 3, such a modification would be obvious to PHOSITA when the invention was filed as it is widely known in the art of wearable sensing technology to utilize a display (e.g. displaying physiological data on a wrist-watch) in order to provide user with alternative means for displaying physiological data. Also such a modification would be further obvious to PHOSITA since it has been held that rearranging parts of an invention (in this case, rearranging the location of a display) involves only routine skill in the art. In re Japikse, 86 USPQ 70. Examiner also cites additional references at the end of this office action, which show examples of displays contained within wearable sensors.
	With respect to claim 23, Nishiyama, Chou, and Lundy teach a volatile organic compound detection device comprising: a collector comprising a collector material configured to collect volatile organic compounds given off from a user; a separator comprising a gas chromatography column configured to separate mixtures of the volatile organic compounds into their constituent chemicals; and an identifier configured to identify specific volatile organic compounds from the constituent chemicals that are indicative of a health condition; a display configured to display information related to at .
	
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama, Chou, and Lundy, as applied to claim 1 above, in further view of Peyser et al. (US PG Pub. No. 2007/0027383 A1) (hereinafter “Peyser”).

Peyser was applied in the previous office action.
With respect to claims 3, 5, and 6, Nishiyama, Chou, and Lundy teach a volatile organic compound detection device, as established above.
However, Nishiyama, Chou, and Lundy do not teach and/or suggest the limitations recited in claims 3, 5, and 6.
With respect to claim 3, Peyser teaches an outer layer and a mesh layer, the mesh layer configured to prevent the collector material from contacting the user's skin, wherein the collector material is received between the outer layer and the mesh layer (Fig. 2A shows an outer layer 208 and a mesh layer 204, wherein the collector material 206 is received between the outer layer 208 and the mesh layer 204).
With respect to claim 5, Peyser teaches a pump and a transfer tube, the pump configured to pump the volatile organic compounds through the transfer tube from the collector to the separator (par.0063 “various microfluidic control features, such as valves (224), pumps, and the like”).

Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Nishiyama, Chou, and Lundy to incorporate a mesh layer, pumps, and valves in the manner recited in order to allow for sweat collection in a manner that eliminates or reduces contamination during detection of VOCs, as evidence by Peyser (par.0046 “act as a barrier to epidermal contaminants”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama, Chou, and Lundy, as applied to claim 1 above, in further view of Davis (The Identification of Human Scent from Epileptic Patients for the Identification of a Biomarker for Epileptic Seizures, Florida International University, October 31, 2017).

Davis was applied in the previous office action.
With respect to claim 8, Nishiyama, Chou, and Lundy teach a volatile organic compound detection device, as established above.
However, Nishiyama, Chou, and Lundy do not teach and/or suggest the limitations recited in claim 8.
Davis teaches the specific volatile organic compounds comprise at least one seizure-indicative volatile organic compound (see title and abstract)
.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama and Chou, in further view of Damania et al. (US PG Pub. No. 2018/0160909 A1) (hereinafter “Damania”).
With respect to claims 22 and 24, Nishiyama and Chou teach a volatile organic compound detection device comprising: a collector comprising a collector material configured to collect volatile organic compounds given off from a user’s skin, a separator comprising a gas chromatography column configured to separate mixtures of the volatile organic compounds into their constituent chemicals; and an identifier comprising a detector and a processor, the detector configured to transduce the constituent chemicals into a signal, the processor configured to process the signal to identify specific volatile organic compounds indicative of a health condition (see rejection of claims 1 and 23).
However, Nishiyama and Chou do not teach wherein the collector material comprises silicone.
silicone, hydrocolloid etc.) in the disclosed embodiments, the core temperature device is comfortably worn by the user with little or no skin irritation for long periods of time (e.g. no irritation for up to 7 days) and the removal stress is minimized to avoid damaging or discomforting the skin tissue. The flexibility of the core body temperature device maintains a high quality core body temperature measurement by being in contact with the user's body/skin with very low static noise and motion artifacts. Additionally, the core temperature device is unobtrusive and comfortable to a point that the user is unaware that it is attached to the body while the user is conducting active activities (e.g. walking, running), passive activities (e.g. watching television), and sleeping”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Nishiyama’s wearable device 3 to utilize silicone in order to increase comfort for the user and reducing skin irritation and minimizing stress to avoid damaging or discomforting the skin tissue, as evidence by Damania.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2019/0099009, see par.0480
US PG Pub. No. 2019/0030230, see par.0080-81
US PG Pub. No. 2017/0209313, see par.0010, 0074


Double Patenting
The previous double patenting rejections are withdrawn in view of the received terminal disclaimer on February 24, 2022. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejections raised in the previous office action are moot in view of the current combination of references, which were necessitated by amendment. Examiner also adds that applicant appears to mischaracterize the previous Chou reference. While Chou discloses “bulky” chromatographs, this portion is from Chou’s background section. Rather, Chou discloses a micro-GC (see title, par.0107), which improves on traditional bulky GCs. In any case, Examiner has introduced a new reference (Lundy) which provides motivation for modifying Nishiyama and Chou to utilize Chou’s micro-GC in a wearable device. Please see prior art section above for more detail, updated citations, and updated obvious rationale.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PUYA AGAHI/Primary Examiner, Art Unit 3791